Citation Nr: 1728465	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) stemming from a December 2010 rating decision by the VA RO in Louisville, Kentucky. 

In April 2012, the representative indicated that the Veteran wanted a Travel Board hearing.  In June 2012, the Veteran withdrew this request.  Notwithstanding, he was scheduled for a Travel Board hearing in April 2013 and failed to report.  He has not provided good cause for such failure or requested that the hearing be rescheduled.  Any hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (e) (2016). 

This issue was remanded for further development in November 2014, which has since been conducted. 

The November 2014 Board determination also granted entitlement to an initial 10 percent rating, and no more, for headaches.  Subsequently, in August 2015, the Veteran submitted a Motion for Reconsideration of this determination.  On July 10, 2017, the Board issued a ruling denying this Motion for Reconsideration.  Therefore, as the Veteran's motion has been considered in a separate determination, it need not be addressed in this determination.    

The VBMS and Virtual VA folders have been reviewed.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to follow a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for the assignment of TDIU were not met.  38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2015); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

An August 2015 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Social Security Administration (SSA) indicated that they did not have any medical records on file, and in September 2010, the RO completed a Formal Finding regarding the unavailability of these records.  All available records have been associated with the claims file, to the extent possible.

The Veteran was provided pertinent VA examinations in October 2010, November 2011, February 2014, and October 2015.  The examination reports contain findings adequate for evaluating this claim and additional examination is not needed.  The claims file contains sufficient evidence to adjudicate this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is seeking entitlement to TDIU.  Specifically, on his March 2012 VA Form 9, the Veteran reported that he could not function full-time at any job.  He reported that he had headaches every day for weeks at a time, and then sometimes he would not have them for several days.  He reported that he was afraid to drive sometimes because of his headaches.  In a July 2015 statement, the Veteran reported that he had mostly done factory work around a lot of machines, which is extremely dangerous and could severely hurt or kill him if he were to get dizzy or black out.  The Veteran asserted in an August 2015 statement that he was not able to function for hours at a time due to headaches and that he spent most of his days in bed.  

Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

The Veteran is service connected for the following disabilities: shell fragment wound with retained foreign body of the left frontal area (30 percent); tender scar related to residual of shell fragment wound to the frontal area (10 percent); and headaches associated with shell fragment wound to the frontal area (10 percent).  The percentage requirements for TDIU have not been met under the VA regulations.  Even considering all the service-connected conditions as one disability, since they arise from a common etiology, the combined rating is 40 percent. 

Where the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  In such cases, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, that would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board concludes an extraschedular TDIU award is not warranted based on the Veteran's service-connected disabilities.  In making this determination, the Board has reviewed all pertinent evidence of record. 

In an employment information form from Staffmark, it was noted that the Veteran worked from February 2013 to June 2013 as a packer.  It was noted that his assignment ended, and no concessions had been noted.  A separate employment record from Walmart from April 2011 to January 2012 noted that the Veteran was terminated after abandoning his job for 3 days.  Multiple requests for employment information from Tipton Staffing yielded no results.    

The Veteran underwent VA scar examinations in July 2010 and October 2015.  Neither examination found that the Veteran's service-connected scar disability prevented or interfered with his ability to maintain employment.  The July 2010 VA examiner specifically noted that this disability had no significant effect on his occupation.  The October 2015 VA examiner noted that this disability had no impact on his ability to perform sedentary or physical impairment, as the condition was not debilitating.  Moreover, the Veteran has never asserted or submitted other medical evidence indicating that his scar interfered with his ability to maintain employment in any way. 

With regard to the Veteran's service-connected retained foreign body of the left frontal area, the Board notes that there is no lay or medical evidence suggesting that symptoms pertaining to this disability, other than his separately service-connected headaches, affected the Veteran's employability.  The Veteran has never asserted and there is no medical evidence documenting such.  

With regard to the Veteran's service-connected headache disability, the Veteran underwent pertinent VA examination in October 2010, November 2011, February 2014, and October 2015.

At the October 2010 VA examination, the examiner noted that pain associated with the Veteran's headaches interfered with most activities of daily living, as well as occupational activities.  The examiner noted that the Veteran was not retired but he was unemployed.  The Veteran reported that he left his most recent job to move and had been unable to find a new job yet.  His most recent job was less than 1 year. 

At the November 2011 VA headache examination, the examiner noted that the Veteran's headaches impacted his ability to work.  The Veteran reported that he would have to sit down for 10 to 15 minutes at work when he got a headache due to pain. 

The February 2014 VA examination report noted that the Veteran's headache condition impacted his ability to work in that his pain interfered with all tasks.  It was noted that he last worked in 2011-2012 in temporary service in factories.  The Veteran reported that his headaches were present continuously and varied.  He took about 16 Tylenol per day.

At the October 2015 VA headache examination, the examiner noted that the Veteran's headaches would have moderate impact on his ability to perform sedentary and physical labor due to pain, sensitivity to light and sound, irritability, and dizziness, which would impair labor but not prevent it.  The examiner noted that the Veteran last worked in 2013 unloading trucks at Walmart and putting stock on the floor to later be shelved.  He was unable to relate the month in 2013 that he last worked.  He worked in this capacity for 8-9 months.   Prior to that time, he did temporary jobs in factories.  

While the Board does not doubt that the Veteran's service-connected headache disability impacts his employability, the weight of the evidence does not support the contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  The aforementioned VA examination reports reflect that the Veteran's headaches impact his ability to work.  Most recently, the October 2015 VA examination noted that the Veteran's headaches would have moderate impact on his ability to perform sedentary and physical labor due to pain, sensitivity to light and sound, irritability, and dizziness.  However, the October 2015 VA examiner specifically noted that, while the Veteran's headaches would impair his labor, they would not prevent it.  Moreover, while the other VA examination reports noted that the Veteran's headaches were continuous and required sitting down on a regular basis at work, these examination reports gave no indication that these headaches rendered the Veteran unemployable.  Further, there is no other medical evidence of record reflecting that the Veteran's headaches render him unemployable. 

While the Board has considered the Veteran's lay assertions as to the interference of his service-connected headache disability with his ability to maintain employment, the Board ultimately places far more weight on the reports of these VA examinations, which are the result of thorough evaluation by objective health care providers.  As noted, the results of these examinations, to specifically include the most recent October 2015 VA examination report, weigh against finding that the Veteran is precluded from maintaining any form of substantially gainful employment due to his service-connected disabilities.  While the Board notes the Veteran's assertions that working with certain machinery could be dangerous due to his headaches, the Board finds no indication in the evidence of record to suggest that he would be prevented from performing other employment that does not involve exposure to such machinery, and, he has, in fact, done so (i.e., the Walmart position).  

In summary, the Board believes that the symptomatology associated with his service-connected disabilities, including the degree of occupational impairment present, is appropriately compensated via the ratings assigned to these disabilities.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Indeed, 38 C.F.R. § 4.1  specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the Veteran has not met the criteria for entitlement to TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107 (b) (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	

ORDER

Entitlement to TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


